On writ of error we review judgment imposing the death penalty on conviction of murder in the first degree.
The record has been examined in the light of briefs and oral argument before the Court. After careful consideration, we are of the opinion that the evidence is not legally sufficient to support the verdict and judgment and, therefore, that the judgment should be reversed and a new trial awarded.
It is so ordered.
TERRELL, C. J., BROWN and CHAPMAN, J. J., concur.
  WHITFIELD and THOMAS, J. J., dissent. *Page 826